DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 3-16 and 21 in the reply filed on 12/13/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently, claims 1-22 are pending.  Claims 2, 17-20 and 22 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1, 3-16 and 21 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 the recitation “a step of simultaneously inducing an antigen-antibody immune response and an Au particle formulation by reduction of Au ions in an assay solution” is vague and indefinite because an antigen-antibody immune response appears to imply the use of an organism, subject or person being subjected to an agent to cause and immune response within the subject and the formation of an antigen-antibody.  However, there is no guidance or examples of such a step. Further, there is no definition for antigen-antibody immune response and it is unclear what the applicant is trying to encompass.  Thus, the metes and bounds of the claim cannot be ascertained.  See also deficiency found in claims 3 and 15.
          Claim 1 the recitation “prepared by” causes confusion because it is unclear if the limitations that follow are actually intended to be a part of the claim or not.  The recitation “prepared by” appears to imply a product by process which causes the confusion of if the claim is intending a product, a process of making the product, a method that has a simultaneous incubation of reagents or if the applicant intends something else.  Method claims should clearly set forth the various method steps in a positive, sequential manner using active tense verbs such as mixing, reacting and See also deficiencies found in claim 3.
         Claim 1 recites “a pre-assay solution in which all of an antibody or antigen for detection of a disease specific marker, free Au ions, and adsorbed Au ions are present” wherein the components exist together simultaneously.  However, the “adsorbed Au ions” is confusing because there is no definition provided for the term in the specification and the term is not a recognized term in the art.  Therefore, one cannot distinguish between the free Au ion and the adsorbed gold ion.  Further, the claim does not make clear if a reaction has occurred to create free Au ions and adsorbed gold ions, if adsorbed ions are part of a gold particle that is added, if free au ions and adsorbed gold ions are added to a solution or if applicant intends something else.  Further, it is unclear what relationship exists between the free Au ions, adsorbed Au ions, antigen or antibody and/or how this is related to the formation of Au particle.  The claim appears to be missing essential elements for a clear understanding of what the applicant is trying to encompass.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims. Method claims should clearly set forth the various method steps in a positive, sequential manner using active tense verbs such as mixing, reacting and detecting.  Method steps should clearly state each component used in the method and the relationship of the various components, and should not be a mere cataloging of parts.  The claims should also See also deficiencies found in claim 3.
           Claim 1 the recitation “adding a sample, which contains a disease-specific antigen or antibody binding specifically to the antibody or the antigen” is vague and indefinite because it is unclear if the applicant is adding a sample to the pre-assay solution, if applicant is also adding sample simultaneously with the antigen-antibody and causing binding to occur, if the applicant is adding antigen or antibody with the antigen or antibody recited in claim 1, line 5 or if the applicant intends something else.  The claim is very convoluted and does not make clear all the relationships of the immune response, the antigen or antibody, the free Au ions, the adsorbed gold ions, the disease-specific marker of even if there is a detection or capture antigen or antibody and does not provide a clear understanding of how or when a Au particle is formed.  The applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.  See also deficiencies found in claim 3.
            Claim 1 is vague and indefinite because step (b) recites the Au particle formation and confirming the presence or absence of a disease marker by the formation of the Au particle and the claim does not make clear how a gold particle is formed or what relationships the free Au ions, adsorbed Au ions, antigens or antibodies have with the disease-specific marker with or for forming the Au particles.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.   The claim appears to be missing essential See also deficiencies found in claim 3.
         Claim 10 is vague and indefinite in reciting “the disease is..” because claim 1 from which claim 10 depends is directed to a method of detecting a disease specific marker and not a disease.  Thus, it is confusing as to if the applicant is trying to somehow claim a method of detecting a disease or if the applicant intends a marker for that disease.  Further, it is unclear what marker for the disease the applicant is trying to encompass.  It is recommended but not required to delete the diseases and change the claim to recite the disease specific marker and to provide the markers to which the applicant is trying to encompass. Please clarify.
         Claim 13 is vague and indefinite because it is unclear what relationship the protein particles have with the Au particle recited in claim 1.  The claim does not make clear if the protein particle is part of the Au particles, if the protein particle is a linker, if the protein particle and the Au particle come into proximity of each other or if applicant intends something else.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
         Claim 14 the recitation “from surfaces of the protein particle” is vague and indefinite because it is unclear if the applicant is referring to the surfaces recited in claim 13 or if the applicant intends a different part of the surfaces than that of the antigen or antibody or if the tag is at the same surface.  It is unclear if the protein particle further comprises the tag and what relationship this tag has with the antigen and/or antibody or if there is a relationship.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.

           Claim 16 is vague and indefinite because it causes confusion because claim 1 appears to utilize adsorbed gold ions in the formation of a gold particle and is concluded with the detection of a chromogenic reaction through the Au particle formation therefore it is unclear how the adsorbed gold ions induce aggregation of the Au particles.  The claim appears to be missing essential elements and/or relationships for a clear understanding of what the applicant intends and of what the applicant is trying to encompass.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
           Claim 21 the recitation “Ferritin-like proteins” is vague and indefinite.  The specification does not provide a definition for ferritin-like and it is unclear what the applicant intends.  It is unclear how a protein is like ferritin and thus unclear what structure or function the applicant is trying to encompass.
           Claim 21 the recitation “(e.g. hepatitis B virus core protein, tobacco mosaic virus)” vague and indefinite because it is unclear if the limitations contained within the parenthesis are part of the claim or not.            


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5-6, 9 and 11-12 are under 35 U.S.C. 103 as being unpatentable over IIda et al (US 2016/0123968) in view of Hu et al (US 2011/0275092).
IIda et al discloses a method for detecting an analyte in a sample comprising preparing a dispersion liquid comprising a probe such as DNA or an antibody , a gold ion and a reducing agent such as citric acid (in IIda there is free gold ions and gold ions that would be adsorbed during the formation of the gold particles) and contacting the solution with a sample such as blood or serum (e.g. para’s 0088, 0115, 0123-0124, 0204). IIda et al discloses that the volume of sample can be 15 uL (para 0141).  IIda et al discloses detecting the presence of absence of gold particles aggregates having the captured analyte (e.g. para’s 0044, 0057, 0083, 0109-0110). IIda et al discloses that this detection can be by an absorption spectrum (e.g. para’s 0057, 0117-0132, 0215).  IIda et al discloses that the detection can be measured at an absorbance at 570-600 (e.g. para’s 0212, 0272). IIda et al discloses that the analyte to be detected can be a virus (e.g. para 0085)

Hu et al teaches that it is known and conventional in the art to utilize antibodies attached to gold nanoparticles for the detection of analytes and teaches that the antibody can be an antibody against influenza virus (e.g. para 0050).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of anti-influenza antibodies such as taught by Hu et al into the method of IIda for the detection of an influenza virus because IIda et al specifically teaches that the analyte to be detected can be a virus.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of anti-influenza antibodies such as taught by Hu et al into the method of IIda for the detection of an influenza virus.
Further as stated supra the claims are confusing because the specific relationships of the antibody, antigen, free Au ions, disease-specific markers, adsorbed Au ions and Au particles are unclear and it is unclear what applicant is trying to encompass by reciting prepared by and also unclear if or how a Au particle is formed (see all 112(b) rejections supra).  Thus, for the reasons stated supra the combination of IIda et al an Hu et al read on the instantly recited claims.
          With respect to the recitation “of providing information for disease diagnosis using self-amplification as recited in the preamble of the claim. The claim fails to provide method steps or any correlation to the recitation of the preamble in the body of the claim and since the combination of IIda et al and Hu et al perform every active method step of the body of the claim the combination of IIda et al and Hu et al read on the claim 
With respect to claim 11 as currently recited.  The combination of IIda et al and Hu et at teach the same method steps and reagents as currently recited and therefore absent evidence to the contrary it is deemed that the reaction will occur within 5 minutes to 10 minutes.

Claims 4, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over IIda et al and Hu et al as applied to claims 1, 3, 5-6, 9 and 11-12 above, and further in view of Orner et al (US 2012/0134876).
See above for the teachings of IIda et al and Hu et al.
IIda et al and Hu et al differ in failing to specifically teach the use of a protein and the adsorbed ions are adsorbed onto an amino acid.
Orner et al teaches the formation of gold particles with the use of a protein and teaches that the protein can be ferritin (e.g. abstract, para’s 0021, 0027-0028, 0044-0045).  Orner et al also shows that it is known and conventional in the art that amino acids have been employed as simple biotemplates to prepare gold nanoparticles and that a histidine rich peptide can be used and teaches that the histidine rich peptide possesses a high affinity for metal ions and has been utilized to mediate the growth of gold nanoparticles in aqueous solutions (e.g. para’s 0005, 0011).  Orner et al teaches that the histidine peptides can also be used for the fusion of antibodies from the surface (e.g. para 0011).
.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over IIda et al and Hu et al as applied to claims 1, 3, 5-6, 9 and 11-12 above, and further in view of Mirkin et al (US 2006/0207388).
See above for the teachings of IIda et al and Hu et al.
IIda et al and Hu et al differ in failing to specifically teach the concentration of the Au ions and the reductant.
Mirkin et al shows that it is known and conventional in the art to have the Au ions and the reductant in concentration of 10 mM and 0.1 M  respectively (100 mM) (e.g. para 0066).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over IIda et al and Hu et al as applied to claims 1, 3, 5-6, 9 and 11-12 above, and further in view of  Sia et al (US 2010/0279310).
See above for the teachings of IIda et al and Hu et al.
           IIda et al and Hu et al differ in failing to specifically teach the disease is human immunodeficiency syndrome.
           Sia et al teaches that it is known and conventional in the art to utilize antibodies attached to gold nanoparticles for the detection of HIV antibodies in a sample (e.g. para 0007).
.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bae et al (US 2012/0070822) discloses a method for signal amplification wherein gold ions and a reductant are added to an immunoassay (e.g. abstract, para’s 0018-0027).
Douglas et al (US 2007/0258889) discloses protein cages having an antibody on the surface and gold nanoparticles (e.g. abstract, para’s 0173, 0326).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641